341 F.2d 579
Horace THOMAS, Appellant,v.RICH PLAN OF EAST LOUISIANA, INC., Appellee.
No. 21199.
United States Court of Appeals Fifth Circuit.
February 2, 1965.

Carl A. Guidry, Baton Rouge, La., for appellant.
Alvin B. Rubin and Sanders, Miller, Downing, Rubin & Kean, Baton Rouge, La., for appellee.
Before RIVES, Circuit Judge, and CHRISTENBERRY and MORGAN, District Judges.
PER CURIAM.


1
The appellant here complains of the action of the United States District Court for the Eastern District of Louisiana in granting the appellee's motion for summary judgment. After reviewing the record, we are in agreement with the District Court that there was no genuine issue for trial and that the defendant was entitled to judgment as a matter of law, pursuant to the provisions of Rule 56, Federal Rules of Civil Procedure.


2
The judgment is affirmed.